Citation Nr: 1704760	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-25 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a back disorder.  



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that the Veteran's claim for service connection for a back disorder was previously considered and denied in a July 2007 Board decision.  The record reflects that the copy of the Board's decision that was mailed to the Veteran was returned as undeliverable.  As such, it appears that the Veteran may not have been provided proper notice of the Board's decision.  Nevertheless, applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (defining new and material evidence).  38 C.F.R. § 3.156(c) (2016).  Therefore, new and material evidence is not needed to reopen a previously denied claim when relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.

In this case, the Veteran submitted additional service treatment records in April 2010.  These records included a June 1976 statement of medical condition and a December 1972 report of medical history in which the Veteran made relevant statements regarding his back disorder.  The Board also notes that the service treatment records were in existence and not previously associated with the claims file at the time of the July 2007 Board decision.  Therefore, 38 C.F.R. § 3.156(c) applies, and the claim for service connection for a back disorder will be reconsidered on the merits.  

The Board also notes that the Veteran was previously represented by a private attorney; however, he revoked that representation in March 2016.  Therefore, the Veteran is currently unrepresented before the Board in this appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of that proceeding is associated with the record.  The record was also held open for 30 days in order to allow the Veteran additional time to submit medical records.  Thereafter, the Veteran submitted additional medical evidence.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  The Virtual VA electronic claims file contains records that are either duplicative of the documents in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the July 2016 Board hearing, the Veteran reported that he received VA treatment for his back disorder in 1979 at the Little Rock VA Medical Center (VAMC).  A March 2011 confidential patient data report from that facility noted that there was no treatment data available.  However, there is no indication that the AOJ made any additional efforts to obtain records from the Little Rock VAMC or that the Veteran was provided proper notice of any unavailable records.  Moreover, the Veteran reported that he received treatment for his back disorder from numerous private physicians.  Therefore, the AOJ should obtain any outstanding VA and private medical records.  

Furthermore, the Veteran has reported that he was hospitalized during service for a back disorder at the Fort Clayton Hospital.  See, e.g., July 1996 notice of disagreement.  However, the Board notes that these records are not associated with the claims file.  Therefore, the AOJ should attempt to obtain any inpatient or clinical records that may be available.  

In addition, the Board notes that the Veteran has not been afforded a VA examination in connection with his current claim.  The Board does acknowledge that the Veteran submitted a private medical statement from Dr. S.R. (initials used to protect privacy) indicating that the Veteran's lumbar radiculopathy could be secondary to his in-service injury.  However, the Board notes that the opinion is too speculative to support a grant of service connection.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); see also 38 C.F.R. § 3.102 (finding of service connection may not be based on a resort to speculation or a remote possibility).  Therefore, the Board finds that the Veteran should be afforded a VA examination and medical opinion.

Lastly, the Board notes that additional VA medical records have been associated with the claims file since the most recent statement of the case.  Although the Veteran's substantive appeal was filed after February 2, 2013, these records were obtained by VA rather than the Veteran.  Therefore, there is no automatic waiver of AOJ review.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back disorder that are not already of record.  A specific request should be made for authorization to obtain records from Dr. S.R., Dr. R., and Dr. G.S. (initials used to protect privacy) identified during the July 2016 Board hearing.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Little Rock VAMC dated from 1979 to the present and from the VA Heartland Network dated from June 2016 to the present. 

2.  The AOJ should contact the appropriate facilities to request any inpatient or clinical records from the Fort Clayton Hospital, dated from March 1976 to June 1976 that pertain to treatment for a back disorder.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current back disorders. 

For each diagnosis identified, the examiner should indicate whether the disorder is a congenital defect or disease.  

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(a)  For each current back disorder that is a congenital defect, the examiner should state whether there is any evidence of superimposed disease or injury during the Veteran's active duty service from June 1973 to June 1976.

(b)  For each current back disorder that is a congenital disease, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's active duty service. 

If so, the examiner should state whether there was an increase in the severity of the disorder during the Veteran's active duty service and whether any increase was due to the natural progression of the disorder. 

(c) If the examiner determines that the back disorder is not a congenital defect and did not clearly and unmistakably preexist the Veteran's active duty service, he or she should state whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise related to active duty service.  

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's July 2016 testimony regarding his ongoing symptoms of back pain since service; 2) the January 1975 service treatment record that noted an impression of a muscular strain; 3) the August 1975 service treatment record that noted the Veteran pulled a muscle in his back; 4) the April 1976 service treatment record that noted an impression of a lower back strain; 5) the April 1976 separation examination that showed a normal clinical evaluation of the spine; 6) the VA x-ray findings of record (see, e.g., March 1994, January 1996, and March 2010 x-ray reports)
7) the September 2004 private neurosurgery consultation report that noted the Veteran injured his back in the military and that his symptoms were exacerbated in May 2004 by a motor vehicle accident; 8) the August 2016 private medical statement from Dr. S.R.; and 9) the March 1996 and October 2005 VA examination reports.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of additional evidence. 

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




